Citation Nr: 0334099	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-03 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a left clavicle fracture with 
bony deformity and degenerative arthritis of the left 
shoulder, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a neurological 
impairment of the left upper extremity, claimed as secondary 
to the service-connected residuals of the left clavicle 
fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel

INTRODUCTION

The veteran served on active duty from July 1946 to December 
1952.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied entitlement to service connection for a neurological 
impairment of the left upper extremity and an April 2000 
rating decision in which the RO denied entitlement to a 
disability rating in excess of 20 percent for the residuals 
of the clavicle fracture. 

Procedural History

In June 1999, the veteran filed an initial claim of 
entitlement to service connection for a collarbone injury.  
In a September 1999 rating decision, the RO granted 
entitlement to service connection for residuals of a left 
clavicle fracture with bony deformity and assigned a 20 
percent rating.  

The Board notes that in the September 1999 rating decision 
the RO also denied entitlement to service connection for 
degenerative arthritis of the cervical spine by finding that 
the claim was not well grounded.  In his June 1999 
application for compensation benefits, however, the veteran 
did not claim entitlement to benefits for any cervical spine 
disability.  He underwent a VA medical examination in July 
1999 in conjunction with his claim for service connection for 
the residuals of the left clavicle fracture, and that 
examination resulted in a diagnosis of degenerative arthritis 
of the cervical spine.  For reasons which are unclear, the RO 
then included that issue in the September 1999 rating 
decision.

In the September 1999 rating decision the RO also determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for defective vision.  
The veteran perfected an appeal of the denial pertaining to 
defective vision, but did not include the issue of service 
connection for degenerative arthritis of the cervical spine 
in that appeal.  [His appeal of the RO's decision pertaining 
to defective vision was adjudicated by the Board in a 
February 2001 decision].

In a January 2000 memorandum, the veteran's representative 
stated that the memorandum was being submitted as an informal 
claim for service connection for neurological impairments of 
the left arm/hand, claimed as secondary to the service-
connected left shoulder disability.  In the March 2000 
decision here on appeal the RO denied entitlement to service 
connection for a neurological impairment of the left upper 
extremity.  

Prior to the date of the March 2000 decision the RO received 
private medical records in support of the veteran's claim for 
a neurological impairment of the left upper extremity, but 
that evidence was apparently not associated with the claims 
file and was not considered in the March 2000 decision.  In a 
statement received following the March 2000 decision, the 
veteran's representative requested reconsideration of that 
decision based on the RO's failure to consider the private 
medical records previously submitted.  The Board finds that 
the March 2000 statement from the veteran's representative 
constituted a notice of disagreement with the March 2000 
decision.  See Muehl v. West, 13 Vet. App. 159 (1999) 
[finding that a request for reconsideration constituted a 
notice of disagreement].  

The private medical records disclosed that the neurological 
symptoms in the left upper extremity were related to 
degenerative arthritis and disc disease of the cervical 
spine, with radiculopathy.  On consideration of that 
evidence, in an April 2000 decision the RO denied entitlement 
to service connection for a disability that was then defined 
as cervical disc disease/degenerative arthritis with 
radiculopathy, left upper extremity (claimed as a 
neurological impairment of the left upper extremity).  The RO 
found that the claim for service connection was not well 
grounded, and did not address the issue of finality of the 
September 1999 denial of service connection for degenerative 
arthritis of the cervical spine or whether new and material 
evidence had been submitted to reopen the previously denied 
claim.  In the February 2002 statement of the case the RO 
again described the disability under appeal as being cervical 
disc disease/degenerative arthritis with radiculopathy, left 
upper extremity.  

The Board notes that at no time has the veteran or his 
representative claimed entitlement to compensation benefits 
for any disability of the cervical spine.  The veteran has 
defined the disability for which he is seeking compensation 
benefits as a neurological impairment of the left upper 
extremity.  The Board has, therefore, characterized the issue 
on appeal in those terms.  See Buckley v. West, 12 Vet. App. 
76, 81 (1998) [the Board has jurisdiction of all issues 
appropriately identified from the radix of the notice of 
disagreement].    

Prior to the March 2000 decision the RO had not addressed the 
issue of entitlement to service connection for a neurological 
impairment of the left upper extremity.  Although the RO 
denied service connection for degenerative arthritis of the 
cervical spine in September 1999, that finding did not 
pertain to a neurological impairment of the left upper 
extremity per se.  The Board finds, therefore, that the 
September 1999 decision has no preclusive effect as to the 
issue now on appeal.  See Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996) [a claim based on the diagnosis of a new mental 
disorder constitutes a new claim].

The issue of entitlement to service connection for a 
neurological impairment of the left upper extremity, claimed 
as secondary to the service-connected residuals of the left 
clavicle fracture, will be addressed in the remand portion of 
this decision.

Additional Issue

As alluded to above, n a February 2001 decision the Board 
adjudicated the veteran's claim for service connection for 
defective vision by finding that new and material evidence 
had not been submitted to reopen a previously denied claim.  
In an April 2001 statement the veteran's representative again 
claimed entitlement to service connection for defective 
vision.  The veteran's subsequent claim has not yet been 
considered by the RO, and is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO].


FINDING OF FACT

The residuals of a left clavicle fracture are manifested by a 
bony deformity of the left clavicle, degenerative arthritis 
of the left shoulder, range of motion of the left shoulder 
limited to 100 degrees of abduction due to pain, slight 
weakness in the left shoulder, and pain with use.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the residuals of a left clavicle fracture with bony 
deformity and degenerative arthritis of the left shoulder are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5201, 5202 and 5203 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a higher rating is warranted for 
his left shoulder disability due to the pain and suffering 
caused by the disability.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining relevant evidence. 
See, in general, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)]; 
38 C.F.R. § 3.159 (2002); Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of Review

The VCAA eliminated the former statutory requirement that 
claims be well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 
1991). The current standard of review is as follows.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations. 
See 38 U.S.C.A. § 7104 (West 2002); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991). When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002). The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001). If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).

Duty to Notify

According to the VCAA, on receipt of a claim for benefits VA 
will notify the veteran of the evidence that is necessary to 
substantiate the claim.  VA will also inform the veteran 
which information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will attempt 
to obtain on his behalf.  VA will also request that the 
veteran provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Crucially, in a February 2001 notice the RO informed the 
veteran of the provisions of the VCAA, the evidence required 
to establish entitlement to a higher rating, and the relative 
obligations of the veteran and VA in developing the evidence 
required to substantiate his claim.  The RO instructed him to 
identify any evidence that was relevant to his claim, and to 
provide signed authorizations for each medical care provider 
so that the RO could obtain that evidence on his behalf.  The 
RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claim.  

The Board notes that in the February 2001 notice the RO 
instructed the veteran to submit the requested information 
and/or evidence within 60 days of the notice.  In Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Federal Circuit 
invalidated 38 C.F.R. § 3.159(b)(1), which allowed the RO to 
adjudicate the claim based on the evidence of record 30 days 
following the date of the notice.  In the February 2001 
notice the RO also informed the veteran, however, that he had 
up to one year following the notice to submit such evidence.  
More than one year has expired since the veteran was notified 
of the evidence needed to substantiate his claim in February 
2001, and since then the RO has developed additional evidence 
by providing the veteran a VA medical examination.

The Board concludes that the February 2001 VCAA notification 
letter is legally sufficient.  The letter sent to the veteran 
expressly notified him that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Therefore, he was notified properly 
of his statutory rights.

Moreover, the factual scenario in the Paralyzed Veterans of 
America case is inapplicable to the specific circumstances of 
this case.  The Federal Circuit was concerned with the 
"premature denial" of a claim before the one-year period 
for submitting evidence had expired.  In other words, the 
Federal Circuit wanted to ensure that a claimant had 
sufficient time to submit evidence before an adjudication was 
made.  Here, the veteran has had more than two years to 
submit evidence in support of his claim following the 
February 2001 notice.  

For these reasons the Board finds that he has not been 
prejudiced by the reference in the February 2001 notice to a 
60 day response period.  He has been accorded additional 
opportunity to submit evidence and argument, and has done so.  
In short, because the veteran has, in fact, been provided 
more than two years to submit evidence after the VCAA 
notification, the adjudication of the claim by the Board will 
proceed.

Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
See 38 U.S.C.A. § 5103A (West 2002);  38 C.F.R. § 3.159(c) 
(2003).  

The RO has obtained the private medical records identified by 
the veteran, and provided him a VA medical examination in 
November 2001.  The report of the medical examination 
reflects that the examiner reviewed the veteran's medical 
records, recorded his past medical history, noted his current 
complaints, conducted a physical examination, and rendered 
appropriate diagnoses and opinions.  

The Board notes that the examiner in November 2001 referred 
to specific VA treatment records which have not been 
associated with the claims file.  The examiner's reference to 
those records, however, was in the context of the veteran's 
treatment for a cervical spine disability, and does not 
reflect relevant medical findings regarding the residuals of 
the clavicle fracture.  Following the RO's notice to the 
veteran in February 2001, he did not indicate the existence 
of any other medical evidence that was relevant to his claim 
for an increased rating.  Based on this record, the Board 
finds that the VA treatment records in question are not shown 
to be relevant to the instant claim and there is no duty on 
the part of VA to retrieve them.  Cf. Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).

In an April 2001 statement the veteran's representative 
asserted that an additional VA examination should be afforded 
the veteran, in that all prior X-rays of the left shoulder 
were from a frontal view.  He asserted that an overhead X-ray 
might show malunion of the left clavicle.  However, the RO 
instructed the VA examiner in November 2001 to obtain all X-
ray studies found to be appropriate, and the examiner 
apparently found that no additional X-rays were needed to 
assess the severity of the service-connected impairment.  The 
VA examiner, who is a physician, is qualified to determine 
the appropriateness of additional X-ray studies.  The veteran 
or his representative are not.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

The November 2001 VA examination, which will be described 
below, appears to be thorough and complete, and the Board 
accordingly finds that an additional VA examination is not 
necessary in order to determine the merits of the veteran's 
claim for an increased rating.  See 38 C.F.R. § 3.159 (2003); 
see also Gobber v. Derwinski, 2 Vet. App. 470, 477 (1992) 
[VA's "duty to assist is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support the claim"]. 

The Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. § 3.103 (2003).  The veteran and 
his representative have been accorded the opportunity to 
present evidence and argument, and have done so.  The veteran 
was offered the opportunity of participating in a personal 
hearing, but he declined.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).
  
The veteran's service medical records disclose that in June 
1948 he incurred a simple fracture of the left clavicle, at 
the junction of the middle and distal thirds of the clavicle, 
as the result of a jeep accident.  He initially claimed 
entitlement to service connection for that disability in June 
1999.  A VA examination conducted in conjunction with that 
claim revealed an old healed fracture of the clavicle, and 
degenerative changes in the glenohumeral joint.  During the 
examination the veteran continued to complain of left-sided 
neck pain, tingling in the left hand, and reduced strength in 
the left arm.  On examination he had reduced sensation in the 
left hand, and the examination also resulted in a diagnosis 
of degenerative arthritis of the cervical spine.  

In a September 1999 rating decision the RO granted service 
connection for the residuals of the left clavicle fracture 
with bony deformity, with mild degenerative arthritis of the 
left shoulder.

The veteran has submitted private medical records showing 
that he received treatment for degenerative changes in the 
cervical spine, including degenerative disc disease with 
radiculopathy into the left upper extremity, beginning in 
October 1994.  A magnetic resonance image (MRI) in May 1999 
revealed a large C6-C7 disc herniation towards the left that 
appeared to impinge on the spinal cord and nerve.  

The RO provided the veteran a VA medical examination in 
November 2001 in order to obtain a medical opinion regarding 
any relationship between the neurological impairment in the 
left upper extremity and the service-connected left shoulder 
disability.  During the examination he reported the onset of 
numbness in the left arm, hand, and fingers in 1994, and 
continuing pain in the left side of the neck with radiation 
into the left upper extremity.  Based on the results of the 
examination and review of the medical evidence of record, the 
examiner provided a diagnosis of degenerative disc disease of 
the cervical spine, a previous herniated disc at C6-C7, and 
numbness in the left arm and fingers suggestive of a C7-C8 
cervical spine etiology.  The examiner also provided the 
opinion that the left cervical spine disorder with left arm 
numbness did not appear to have resulted from the left 
clavicle fracture.  

The VA examination in November 2001 revealed a range of 
motion of the veterans left shoulder and arm as follows: 
forward flexion from zero to 150 degrees, and abduction from 
zero to 100 degrees, including  limitation of motion due to 
pain.  
The veteran sated that he had pain reaching his left arm 
above his head.
Relevant Law and Regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder is considered a major joint.  38 C.F.R. § 4.45 
(2003).

Specific schedular criteria

Traumatic arthritis is to be rated as degenerative arthritis 
under Diagnostic Code 5003.  Degenerative arthritis is to be 
evaluated based on the limitation of motion of the joint.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  If the joint is affected by 
limitation of motion but the limitation of motion is non-
compensable under the appropriate diagnostic code, a 
10 percent rating applies for each such major joint or group 
of minor joints affected by limitation of motion.  38 C.F.R. 
§ 4.71a (2003).

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2003).

The Board observes that the veteran's major or dominant arm 
is his right arm.  See the report of the November 2001 VA 
joints examination.  See also 38 C.F.R. § 4.69 (2003) [a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one hand 
is to be considered major].

Diagnostic Code 5201, pertaining to limitation of motion of 
the arm, provides a maximum 40 percent rating for the major 
arm, and a 30 percent rating for the minor arm, if motion is 
limited to 25 degrees from the side.  A 30 percent rating 
(20 percent if minor arm) applies if motion is limited to 
midway between the side and shoulder level.  A minimum 
20 percent rating applies if motion is limited to shoulder 
level in either arm.  38 C.F.R. § 4.71a (2003).

Diagnostic Code 5202 pertains to impairment of the humerus.  
When evaluating the minor extremity, as in this case, the 
rating criteria for that diagnostic code provide no more than 
a 20 percent rating unless the service-connected disability 
is manifested by fibrous union of the humerus, for which a 
40 percent rating applies.  A 50 percent rating applies for 
non-union of the humerus (false flail joint), and a 
70 percent rating applies for loss of the head of the humerus 
(flail shoulder).  Malunion of the humerus with moderate or 
marked deformity warrants no more than a 20 percent rating.  
38 C.F.R. § 4.71a (2003).

Diagnostic Code 5203 for impairment of the clavicle or 
scapula provides a maximum 20 percent rating (major or minor 
extremity) for dislocation of the clavicle or scapula, and a 
20 percent rating for nonunion with loose movement.  A 
10 percent rating applies for nonunion without loose 
movement, and for malunion of the clavicle or scapula.  If 
these definitions are not appropriate, the disorder is to be 
rated on the impairment of function of the contiguous joint 
(in this case, the left shoulder).  38 C.F.R. § 4.71a (2003).
Analysis

The veteran seeks an increased disability ratting for his 
service-connected residuals of left clavicle fracture with 
bony deformity and degenerative arthritis, which is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 [arthritis due to trauma] and 5202 
[humerus, other impairment of].  
In an April 2000 rating decision, the RO specifically 
indicated that of this rating, 
10 percent was based on physical manifestations of the 
service-connected disability [as explained immediately below, 
it appears that the RO applied the criteria found in 
Diagnostic Code 5203, not 5202] and an additional 10 percent 
was based on DeLuca factors.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and the 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Since service connection was established in September 1999, 
the residuals of the left clavicle fracture with bony 
deformity and degenerative arthritis of the left shoulder 
have nominally been evaluated under Diagnostic Code 5010 
[arthritis due to trauma] and Diagnostic Code 5202 
[impairment of the humerus].  However, although the rating 
decision coding sheet indicates that the RO evaluated the 
disability as impairment of the humerus, the reasons and 
bases portion of the decision, as well as that in the 
Statement of the Case, shows that the current 20 percent 
rating was based on a 10 percent rating for malunion of the 
clavicle, with an additional 10 percent rating for pain based 
on DeLuca considerations.  The veteran has asserted that the 
left shoulder disability should be evaluated based on 
malunion of the fractured clavicle  

Given the rather vague reasoning employed by the RO, and in 
fairness to the veteran, the Board will consider the 
applicability of all diagnostic codes which reasonably 
pertaining to the shoulder and arm disability here 
demonstrated.
See Pernorio, 2 Vet. App. at 629; see also Suttman v. Brown, 
5 Vet. App. 127, 133 (1993) [if two or more diagnostic codes 
are potentially applicable, the Board must provide the 
reasons and bases for selecting a particular diagnostic 
code].  As explained below, although Diagnostic Code 5203 
appears to be the most applicable code, given the fact that 
the service-connected disability is residuals of a fracture 
of the left clavicle, the veteran would derive no benefit 
from its application. 

The Board observes in passing that as discussed elsewhere in 
this decision the veteran's claimed neurological impairment 
of the left upper extremity is a separate issue which is 
being remanded to the RO for additional development.  The 
Board's discussion will be limited to the service-connected 
musculoskeletal disability.

Schedular rating

(i.)  Limitation of motion/Diagnostic Code 5201

As discussed above, arthritis is rated based on limitation of 
motion of the affected joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Based on the rating criteria pertaining to impairment of the 
shoulder and arm, a disability rating of 20 percent is 
warranted if motion is limited to shoulder level.  Higher 
ratings are warranted for more restricted limitation of 
motion.  VA examination in November 2001 revealed a range of 
motion of forward flexion from zero to 150 degrees, and 
abduction from zero to 100 degrees, including  limitation of 
motion due to pain.  See 38 C.F.R. § 4.71, Plate I.  In this 
case, range of motion of the left shoulder is not limited to 
even shoulder level (90 degrees), the minimum limitation of 
motion required for a 20 percent rating.  Indeed, during the 
November 2001 examination the veteran indicated that he could 
lift his left arm above his head, albeit with pain.  The 
schedular criteria for a 20 percent or higher rating are not, 
therefore, met.  See 38 C.F.R. § 4.31 [in every instance 
where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met].        

(ii.)  Disability of the humerus/Diagnostic Code 5202

As discussed above, under Diagnostic Code 5202 a 20 percent 
rating is available for
malunion of the humerus.  Under the same diagnostic code, 
various higher ratings are available for certain other 
pathology of the humerus.
(2003).  

None of the medical evidence of record indicates that the 
left clavicle fracture resulted in any injury to the left 
humerus.  Although the medical evidence does reflect 
weakness, tingling, and pain in the left upper extremity, 
those symptoms have been medically attributed to 
radiculopathy resulting from the degenerative arthritis in 
the cervical spine, not the residuals of the clavicle 
fracture.  See the report of the November 2001 VA 
examination, described in the factual background section 
above; see also  Mittleider v. West, 11 Vet. App 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
[the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].   

In any event, the evidence does not show that the impairment 
of the left shoulder is equivalent to fibrous union, 
malunion, or nonunion of the humerus.  With the exception of 
pain and limited motion, the veteran has full use of the left 
upper extremity.  The examiner in November 2001 found no 
evidence of atrophy in the left upper extremity, or asymmetry 
of the shoulders.  Strength in the shoulder was limited to 
only 4/5, and grip strength was the same in both hands.  The 
Board finds, therefore, that the criteria for a disability 
rating in excess of 20 percent based on impairment of the 
humerus are not met.

(ii.)  Diagnostic Code 5203/impairment of clavicle

The VA examination in November 2001 disclosed a bony defect 
in the mid-section of the left clavicle.  Pursuant to 
Diagnostic Code 5203, a maximum 10 percent schedular rating 
applies for malunion of the clavicle.  There is no medical 
evidence of dislocation of or nonunion of the left clavicle.  
Evaluation of the service-connected left shoulder disability 
based on malunion of the clavicle does not, therefore, result 
in a higher disability rating.

DeLuca considerations

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

As discussed above, the RO determined that the 20 percent 
disability rating for the residuals of the clavicle fracture 
included an additional 10 percent rating for pain.

The evidence shows that in addition to the limitation of 
motion of the left shoulder and the bony deformity in the 
clavicle, the residuals of the left clavicle fracture are 
manifested by pain with use and reduced strength of 4/5.  
Evaluation of the service-connected disability under 
Diagnostic Codes 5202 and 5203 is not, however, based only on 
limitation of motion, and those diagnostic codes incorporate 
all of the functional limitations resulting from the service-
connected disability.  Consideration of those functional 
limitations does not, therefore, result in a higher rating.  
See Johnson v. Brown, 9 Vet. App. 7 (1996) [the Board need 
not consider a higher rating based on additional functional 
limitations if the diagnostic code being applied incorporates 
all functional limitations].

Diagnostic Code 5201 is based on limitation of motion.  The 
Board also finds that, in the absence of limitation of motion 
meeting the criteria for the 20 percent rating, the 
additional functional limitations of pain with use and 
reduced strength are appropriately compensated by the 
20 percent rating that has been assigned.

In short, after review of the entire record the Board 
concludes that the manifestations of the residuals of the 
left clavicle fracture include forward flexion from zero to 
150 degrees, abduction from zero to 100 degrees, a bony 
deformity in the left clavicle, reduced strength in the left 
shoulder, and pain with use, which are consistent with the 
assignment of a 20 percent rating.  The Board finds, 
therefore, that the criteria for the assignment of a rating 
in excess of 20 percent are not met or approximated.  

Extraschedular consideration

If the evidence indicates that an extraschedular rating may 
be warranted, the case must be referred to the Under 
Secretary for Benefits or the Director, VA Compensation and 
Pension Service, for consideration of an extraschedular 
rating.  In this case, the RO specifically considered the 
matter of an extraschedular rating in the February 2002 
Statement of the case and declines to refer the case.  
Accordingly, the Board must consider the matter of the 
veteran's entitlement to an extraschedular rating.  See  
38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); VAOPGCPREC 6-96.    

An extraschedular rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  See Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2003).  

In this case, the evidence does not show that the left 
shoulder disability has resulted in any hospitalization.  
With respect to employment, the evidence indicates that the 
veteran retired from his employment as an electrician in 
1991.  During the November 2001 examination, the veteran 
indicated that his left shoulder became "achy" during the 
latter part of his working career, but reported no more 
significant problems.  There is no indication, therefore, 
that the left shoulder disability caused marked interference 
with employment.  Moreover, there is no indication that the 
service-connected left clavicle fracture has resulted in an 
unusual clinical picture, or has involved complications such 
as repeated dislocations or surgeries.  The veteran and his 
representative have identified no reasons why an 
extraschedular rating should be considered.  In short, there 
has been no showing that the application of the regular 
schedular criteria is impractical.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the claim of entitlement to a disability rating in 
excess of 20 percent for the residuals of a left clavicle 
fracture with bony deformity and degenerative arthritis of 
the left shoulder.  The benefit sought on appeal is 
accordingly denied.


ORDER

The claim of entitlement to a disability rating in excess of 
20 percent for the residuals of a left clavicle fracture with 
bony deformity and degenerative arthritis of the left 
shoulder is denied.


REMAND

The veteran contends that the weakness and numbness that he 
experiences in the left upper extremity are secondary to his 
service-connected residuals of a left clavicle fracture.

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  
It is not necessary that an etiological relationship exist 
between the service-connected disorder and the nonservice-
connected disorder.  If a nonservice-connected disorder is 
aggravated by a service-connected disorder, the veteran is 
entitled to compensation for the degree of increased 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448-49 (1995).  

As discussed in the factual background section above, medical 
evidence shows that the veteran has a disability of his 
cervical spine as well as the service-connected left shoulder 
disability.  The veteran's representative contends that VA 
has not fulfilled the duty to assist the veteran in 
developing the evidence in support of his claim.  He has 
asserted that although the RO asked the November 2001 VA 
examiner to provide an opinion on whether the service-
connected residuals of the clavicle fracture had caused 
radiculopathy, the RO had not asked the examiner for an 
opinion regarding aggravation of the neurological impairment 
by the service-connected left shoulder disability.  He argues 
that the claim should, therefore, be remanded to the RO to 
obtain such an opinion.  The Board agrees with the 
representative, and finds that remand of this issue is 
required in order to obtain an additional medical examination 
and opinion.

Accordingly, this issue is remanded to the Veterans' Benefits 
Administration (VBA) for the following:

1.  The VBA must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions and VA directives is completed.  

2.  The VBA should provide the veteran a 
VA neurological examination.  The purpose 
of the examination is to obtain an 
opinion on whether any neurological 
impairment of the left upper extremity, 
including radiculopathy, is caused or 
aggravated by the service-connected 
residuals of a left clavicle fracture 
with degenerative arthritis of the left 
shoulder.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The examiner 
should provide an opinion on whether any 
neurological impairment in the left upper 
extremity has been caused or aggravated 
by the service-connected residuals of the 
left clavicle fracture with arthritis in 
the left shoulder.  If the examiner 
determines that the residuals of the 
clavicle fracture have made a 
neurological disability of the veteran's 
left arm and hand worse, the examiner 
should provide an opinion on the degree 
of such aggravation.  A report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the VBA 
should readjudicate the remaining issue 
on appeal, to include the application of 
Allen, supra.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the VBA.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



